Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 4 appears to be to be depicting a plurality of segments as disclosed in [0068]. However, it is not apparent that iterative repetition for polar coding is being performed.  Clarification or correction requested.

Claim Interpretation
The computer program product of claim 9 is not strictly a method,  and as such ought to be re-stated in independent form. Examiner suggests incorporating the limitations of claim 1 as well as storing the computer program on nonvolatile memory (204 Figure 2 [0049]).
The network sending device of claims 1, 3-8 appears to be the network side device ([0002] e.g. base station). Correction requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Lou et al. (US 2019/0181980 hereafter Lou) in view of R1-1707182 (“Further Consideration on Polar codes with maximum mother code size”,  3GPP TSG RAN WG1 Meeting #89 15th – 19th May 2017). 

For claims 1, 5 and 9, Lou discloses performing, by a network sending device (101 Figure 2 base station), a first processing on data to be transmitted (PDCCH encoding process [0004] Figure 1) to obtain a first processing result (after XOR operation Figure 1), the first processing (e.g. PDCCH encoding Figure 1 [0004]) comprising performing a cyclic redundancy check on the data (CRC encoding on DCI [0004]) to obtain a first check result (after CRC encoding Figure 1) and performing an XOR operation (Figure 1) on a cell radio network temporary identifier (RNTI information Figure 1) and the first check result (CRC encoding Figure 1) to obtain the first processing result (CRC information Figure 1); performing, by the network sending device (base station), a second processing (channel coding Figure 1 e.g. polar  on the first processing result to obtain processed data (for sending Figure 1); and transmitting, by the network sending device (sending Figure 1).

Lou does not teach a plurality of segments of the processed data (channel coding with replicated mother code (segments) for polar encoding).
 
However, R1-1707182 in the same field of sending polar codes, discloses a first processing on data to be transmitted to obtain a first processing result (Figure 1 non-segmented vs segmented), the first processing comprising performing a cyclic redundancy check on the data to obtain a first check result (Info block CRC attachment, Figure 1) to obtain the first processing result (cr0 ,cr1 ... prior to polar coding Figure 1); performing, by the network sending device, a second processing (polar coding Figure 1) on the first processing result to obtain processed data (d0, d1, ... dN-1 Figure 1); and transmitting, by the network sending device ( table 3 channel characteristics), one of a plurality of segments of the processed data (Figure 5, Info block #1, #2). 
It would have been obvious to one of ordinary skill in the art, to adopt R1-1707182’s teaching of using repeated segments of the Polar code, when more than Nmax,DCI code bits are needed due to larger payload size and/or low code rate [section 1]. 

Particularly for claim 5,  Lou discloses a device (Figure 13 base station [0182]), comprising: a processor294814-2767-0700.1Atty. Docket No.: 121964-0143 (ZTE-043US) (1302 Figure 13) and a transmitter, coupled to the processor (1301 Figure 13).
Particularly for claim 9, Lou discloses a computer program product (e.g. software [0182]) comprising a computer-readable program medium instructions stored (programs stored in memory 1303 [0183]) thereupon, the code (program), when executed by a processor (1302 processor [0183]).

For claims 2, 6, and 10, Lou discloses wherein the cell radio network temporary identifier has 16 bits ([0004] 16 bit RNTI), performing an XOR operation on a cell radio network temporary identifier (Figure 1) and the first check result to obtain the first processing result further comprising: performing the XOR operation ([Symbol font/0x20][Symbol font/0xC5] XOR Figure 7) on last 16 bits of the first check result (information bits Figure 7) and the cell radio network temporary identifier having the 16 bits (Cn Cn+1 ... Cn+15 scrambled RNTI Figure 7 [0126]).

For claims 3, 7 and 11, Lou discloses wherein performing a second processing on the first processing result (e.g. channel coding step Figure 1) to obtain processed data further comprises: coding ([0081] polar encoding), by the network sending device, the first processing result to obtain coded data (polar encoding Figure 6)  ; and scrambling (Figure 7 RNTI scrambling [0126]), by the network sending device, the coded data to obtain the processed data (output of polar encoder Figure 7).

For claims 4, 8 and 12, R1-1707182 discloses wherein each of the plurality of segments (of length N table 1) of the processed data corresponds to a data transmission of the network sending device (a1, a2, ... ak-1 payload using segmented code scheme at the channel coder Figure 1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/BASIL MA/Examiner, Art Unit 2415